DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel L Dawes on 01/27/2022.

The application has been amended as follows: 
Claim 1.	(Currently Amended) A method of assaying an analyte in a sample in a portable, handheld microfluidic reader having a detector with a minimal mass sensitivity limitation comprising:
providing a portable, handheld microfluidic reader for assaying an analyte in a sample, the reader having a rotatable microfluidic disc, the reader comprising:
 a sample inlet defined in the disc into which the sample is inserted; 
a mixing chamber defined in the disc and selectively communicated to the sample inlet and provided with a first antibody for capturing the analyte having a DNA tag attached thereto; 
an amplification chamber defined in the disc selectively communicated to the mixing chamber provided with a second antibody for capturing the analyte attached to a surface or having a magnetic nanoparticle (MNP) or nanoparticle (NP) attached thereto, where a sandwich including the surface or MNP or NP, first and second antibodies, the analyte and the DNA tag are formed in the amplification chamber; and for replicating the DNA tag using isothermal amplification to produce a predetermined amount of DNA tags; and
 a detector selectively communicated to the amplification chamber and provided in the disc for measuring the amount of replicated DNA tags;
inserting the sample [[in the reader]] into the sample inlet; 
capturing the analyte with [[a]] the first antibody having a DNA tag attached thereto and with [[a]] the second antibody having an attached magnetic nanoparticle (MNP) or nanoparticle (NP), where [[a]] the sandwich is formed including the first and second antibodies, the analyte, the MNP, the NP, and the DNA tag; 
replicating the DNA tag using isothermal amplification to [[a]] the predetermined amount of DNA tags sufficient to overcome the minimal mass sensitivity limitation of the detector by providing an amount is reliably detectable by [[a]] the detector; and 
measuring the amount of replicated DNA tags using the detector.

Claim 2.	(Currently Amended) The method of claim 1 where the sample is a blood sample, where inserting the sample in the reader comprises inserting the blood sample into [[a]] the sample inlet on [[a]] the microfluidic rotatable disc, and further comprising moving the blood sample into a blood plasma separation chamber in the microfluidic rotatable disc, and separating the blood into a plasma component including the analyte and a cellular component.

Claim 3.	(Currently Amended) The method of claim 2 where capturing the analyte in the blood sample with the first antibody having [[a]] the DNA tag attached thereto comprises moving the mixing chamber on the rotatable disc, mixing the analyte with the first antibody, and binding the analyte to the first antibody


Claim 4.	(Previously Presented) The method of claim 3 further comprising preloading the mixing chamber with the first antibody having the DNA tag attached thereto prior to moving the plasma component including the analyte into the mixing chamber on the rotatable disc

Claim 5.	(Currently Amended) The method of claim 2 where capturing the analyte in the blood sample with the second antibody either attached to [[a]] the surface or having [[an]] the MNP or NP attached thereto comprises moving the plasma component including the analyte into [[an]] the amplification chamber on the rotatable disc, mixing the analyte with the second antibody, and binding the analyte to the second antibody

Claim 6.	(Currently Amended) The method of claim 5 further comprising preloading the amplification chamber with the second antibody attached to the surface of the amplification chamber or having [[a]] the MNP or NP attached thereto prior to moving the plasma component including the analyte into the amplification chamber on the rotatable disc.  

Claim 7.	(Currently Amended) The method of claim 1 where capturing the analyte with the first antibody having a DNA tag attached thereto is performed before capturing the analyte in the sample with a second antibody attached to [[a]] the surface or having [[a]] the magnetic nanoparticle (MNP) or the nanoparticle (NP) attached thereto.  

Claim 8.	(Currently Amended)  The method of claim 1 where capturing the analyte with the second antibody attached to [[a]] the surface or having [[an]] the MNP or NP attached the first antibody having [[a]] the DNA tag attached thereto.  

Claim 9.	(Currently Amended)  The method of claim 1 where capturing the analyte with the first antibody having [[a]] the DNA tag attached and capturing the analyte in the sample with [[a]] the second antibody attached to [[a]] the surface or having [[a]] the magnetic nanoparticle (MNP) or nanoparticle (NP) attached thereto are performed concurrently with each other.  

Claim 10.	(Currently Amended) The method of claim 1 further comprising fixing the sandwich of the magnetic nanoparticle, first and second antibodies, the analyte and the DNA tag in the amplification chamber by activating a magnetic field extending to the amplification chamber, and removing unbound elements or contaminants from the amplification chamber while leaving the fixed sandwich in the amplification chamber[[;]].  

Claim 11.	 (Previously Presented) The method of claim 10 further comprising washing the fixed sandwich in the amplification chamber to flush the amplification chamber and to ensure only captured analyte is retained within the amplification chamber.  


Claim 12.	(Currently Amended) The method of claim 1 where replicating the DNA tag using isothermal amplification to [[a]] the predetermined amount detectable by [[a]] the detector comprises resuspending the sandwich in [[an]] the amplification chamber in the rotatable disc in a buffer 48PHA3.PAU.50at a constant temperature including primers, base pairs and polymerase for a predetermined time to replicate the DNA tag.  

a SAW sensor chamber of the disc with the DNA strands attached therein using a Peltier heater/cooler.  


Claim 14.	(Previously Presented) The method of claim 1 where the detector is a surface acoustic wave (SAW) detector in the disc and further comprising moving the replicated DNA tags from the amplification chamber into the SAW detector and fixing the replicated DNA tags to a sensor surface of the SAW detector.  

Claim 15.	(Currently Amended) The method of claim 14 further comprising removing unbound elements or contaminants from the sensor surface of the detector and spin drying the sensor surface of the SAW detector by rotating the disc.  


Claim 16.	(Currently Amended)  The method of claim 1 where replicating the DNA tag using isothermal amplification to [[a]] the predetermined amount of DNA tags detectable by [[a]] the detector comprises controlling the time during which replication of the DNA tag is allowed, moving the replicated DNA tags from the amplification chamber into the detector and fixing the replicated DNA tags within the detector.  

Claim 17.	(Previously Presented) The method of claim 16 further comprising determining the amount of analyte in the sample from the amount of time allowed for replication and the measured amount of replicated DNA tags.  


 a sample inlet defined in the disc into which the sample is inserted; 
a mixing chamber defined in the disc and selectively communicated to the sample inlet and provided with a first antibody for capturing the analyte having a DNA tag attached thereto; 
an amplification chamber defined in the disc selectively communicated to the mixing chamber provided with a second antibody for capturing the analyte attached to a surface or having a magnetic nanoparticle (MNP) or nanoparticle (NP) attached thereto, where a sandwich including the surface or MNP or NP, first and second antibodies, the analyte and the DNA tag [[is]] are formed in the amplification chamber; and for replicating the DNA tag using isothermal amplification to produce a predetermined amount of DNA tags; and
 a detector selectively communicated to the amplification chamber and provided in the disc for measuring the amount of replicated DNA tags.  

Claim 19.	(Previously Presented) The portable, handheld microfluidic reader of claim 18 where the detector is a surface wave acoustic (SAW) detector.  

Claim 20.	(Previously Presented) The portable, handheld microfluidic reader of claim 18 where the sample is a blood sample and further comprising a plasma-blood separating chamber having an inlet communicated to the sample inlet and an outlet for communicating plasma including the analyte to the mixing chamber.

Allowable Subject Matter
Claims 1-20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record listed below discloses discs with microfluidic channels and chambers for assaying and DNA amplification. The prior art also discloses sandwich assay with multiple chambers on a solid substrate. However, the prior art is silent on having the detector outside of an amplification chamber for minimal mass detection of replicated DNA tags to detect an analyte. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

Yoo (US20090317896A1) discloses a disc for assaying and processing biological samples through a system of chambers. While Yoo’s disc contains a sample inlet (sample injection hole 121), plasma separation chamber (process chamber 130), amplification chamber (amplification chamber 132), detector ([0348][0425]), it is silent on the detector being a SAW detector. It also 

Shachar et al. (US2018/0334697A1) disclose a method and apparatus for detection of DNA segments on a SAW detector’s surface (abstract; Figure 1). However, the sensor is not part of a disc. Also, unlike the claimed invention the assaying is occurring on the surface of the detector.  

Heinz et al. (EP1946841A1) disclose a microfluidic system for amplifying and detecting nucleotides (abstract). It has an amplification chamber connected to a detector (Abstract; figure 2). However, the detector’s surface is used for assaying unlike the claimed invention. 

Lee et al. (US20080199930A1) discloses a microfluidic disc for isolating DNA from a cell, and amplifying it [0006][0007]. It discloses surface modification of magnetic microbeads with antibodies [0124].  However, it does not disclose multiple chambers for assay sandwiching nor a separate detector chamber for detection. The specification is also silent on the detector being a SAW detector.  

Roukes (US2006/0205061A1) discloses methods, apparatus, and a system of microfluidic chambers and channels for repetitive detection of analytes ([abstract]). Roukes also discloses a detector that could be a SAW detector ([0061]), an amplification chamber (element 125), capture arrays (figure 3a). It also discusses a first and second binding ligand (figure 1).  However, it is not part of a disc. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Ali Al-Ameen whose telephone number is (571)272-0570. The examiner can normally be reached Mon- Fri 0930 - 1800.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD ALI AL-AMEEN/               Examiner, Art Unit 1641                                                                                                                                                                                         




	/CHRISTOPHER L CHIN/            Primary Examiner, Art Unit 1641